—Appeal by the defendant from an order of the Supreme Court, Richmond County (Sangiorio, J.), dated October 31, 2000, which, without a hearing, denied his motion pursuant to CPL 440.30 (1-a) for forensic DNA testing on certain evidence recovered by the police.
Ordered that the order is affirmed.
Under the circumstances of this case, the Supreme Court properly denied, without a hearing, the defendant’s motion pursuant to CPL 440.30 (1-a) for forensic DNA testing on certain evidence recovered by the police. Feuerstein, J.P., Schmidt, Adams and Crane, JJ., concur.